*655
ORDER

PER CURIAM.
Frank Petering was convicted, following a bench trial, of first-degree promotion of child pornography and second-degree promotion of child pornography. On appeal, he contends: (1) the trial court erred in admitting evidence obtained pursuant to a search warrant that was unsupported by probable cause; (2) the evidence was insufficient to support the conviction for second-degree promotion of child pornography; and (3) the trial court plainly erred in admitting summaries of witness testimony, to which the parties had stipulated.
Upon review of the briefs of the record, we find no error and affirm the convictions. We have provided the parties with a memorandum explaining the reasons for our decision because a published opinion would serve no jurisprudential purpose.
AFFIRMED. Rule 30.25(b).